Title: To George Washington from Burgess Ball, 26 December 1789
From: Ball, Burgess
To: Washington, George


          
            Dear sir,
            Travellers Rest [Va.] 26th of Decr 89.
          
          I fear you will think we have been very dilatary respecting the Settlement of the Old Ladys Affairs &c., as it has been a long time since we have given you any Information of them. For my part I have been so embarrass’d for some time by being Security for Majr Willis, that I cd scarcely think of any thg else. The Negroes are at length divided, but all the things of the Old Ladys are not yet quite dispos’d of, as there were many wch cd not (with propriety) be sent to Vandue, and Mrs Lewis sells them off to Private Purchacers—We concluded to divide the Negroes into four parts by wch it ⟨m⟩eans you have a Fellow call’d Dundee in ⟨ad⟩dition to the one you had before—None of the Families are parted, which is a happy Circumstance, but, those whose Husbands or Wives did not belong to the Estate, were obliged to part with such, of Course. Your two Fellows here (George & Dundee) I shall give a Pass to, as soon as the Hollidays are over, to go to Mount Vernon. Mrs Lewis will transmit you an Accot of the Division &c. in a few days.
          We have endeavour’d to dispose of your Lotts to sundry Gent, who inclin’d to purchace but the Valuation is, by every Body,

(even those who valued ’em) thought to be too high; therefore, least the Houses &c. shd be injur’d this Winter, we have recommended it to Mr Carter to move immediately into them, especially, as he wishes himself to be a Purchacer, & I expect will give as much as any person—He will, I believe give £350 payable in three Years with int. and I do not know any Person who will give so much—If he does not purchace, he will at any time move out for any Person who may. Any Security you shd require he will give. Fanny joins in best Wishes for you & yours & I am with the highest Esteem Dr sir, yr mo. Obt Servt
          
            B. Ball
          
        